                        1 FARLEY J. NEUMAN, ESQUIRE - STATE BAR #100021
                        2 PATRICIA L. BONHEYO, ESQUIRE - State Bar #194155
                          GOODMAN NEUMAN HAMILTON LLP
                                                     th
                        3 417 Montgomery Street, 10 Floor
                          San Francisco, California 94104
                        4 Telephone: (415) 705-0400
                          Facsimile: (415) 705-0411
                        5 Email: fneuman@gnhllp.com; pbonheyo@gnhllp.com
                        6 Attorneys for Defendant STEPHEN GROOM
                        7
                                              UNITED STATES DISTRICT OF CALIFORNIA
                        8
                                                EASTERN DISTRICT OF CALIFORNIA
                        9
                       10 INNOVATIVE BOWLING PRODUCTS,             Case No. 2:19-cv-00177-MCE-AC
                          LLC, a Pennsylvania limited liability
                       11 company;   JOHN JAMESON, an              ORDER GRANTING GROOM’S
                          individual; and DAVID LYNCH, and         MOTION TO EXTEND DEADLINES
                          individual,                              FOR COMPLETION OF FACT
                       12
                                                                   DISCOVERY, EXPERT WITNESS
                                        Plaintiffs,                DISCLOSURES AND DISPOSITIVE
                       13
                                                                   MOTIONS
                                 v.
                       14
                          EXACTACATOR, INC., a California
                       15 corporation; JAMES NESBITTT, an
                                                                   Trial date: none set
                          individual; BARBARA NESBITT, an
                       16 individual; JOHN NAKASHIMA, an
                          individual; STEPHEN GROOM, an
                       17 individual; SHELLEY HOLCOMB-
                          ROGERS, an individual; NAKASHIMA
                       18 GOLF, INC., a California corporation,
                       19               Defendants,
                       20               and
                       21 EXACTACATOR, INC., a California
                          corporation,
                       22
                                        Counterclaimant,
                       23
                                 v.
                       24
                          INNOVATIVE BOWLING PRODUCTS,
                       25 LLC, a Pennsylvania limited liability
                          company, JOHN JAMESON, an
 Goodman
  Neuman               26 individual, and DAVID LYNCH, an
Hamilton LLP              individual,
417 Montgomery St.
      10th Floor       27
 San Francisco, CA
        94104
                                            Counter-Defendants.
Tel.: (415) 705-0400
                       28
                                                                  -1-

                            ORDER GRANTING GROOM’S MOTION TO EXTEND DISCOVERY AND DISPOSITIVE MOTION
                            DEADLINES             Case No. 2:19-CV-00177-MCE-AC
                        1
                                  Pursuant to Defendant Stephen Groom’s Motion (ECF No. 57), and the Statements
                        2
                            of Non-Opposition thereto, the Court hereby finds that good cause exists to modify its
                        3
                            Initial Pretrial Scheduling Order (ECF No. 3.) to extend the deadlines for discovery and
                        4
                            dispositive motions. Defendant Groom’s Motion (ECF No. 57) is accordingly
                        5
                            GRANTED. The Court hereby orders that its Initial Pretrial Scheduling Order shall be
                        6
                            modified as follows:
                        7
                                  1.     The deadline for the completion of non-expert discovery shall be extended
                        8
                            from January 27, 2020 up to and through July 20, 2020.
                        9
                                  2.     The deadline for the parties’ initial designation of expert witnesses shall be
                       10
                            extended from March 27, 2020 up to and through September 18, 2020.
                       11
                                  3.     The deadline for the parties’ supplemental designation of expert witnesses
                       12
                            shall be extended from April 27, 2020 up to and through October 19, 2020.
                       13
                                  4.     The deadline for the filing of dispositive motions shall be extended from
                       14
                            July 27, 2020 up to and through January 19, 2021.
                       15
                                  IT IS SO ORDERED.
                       16
                            Dated: April 7, 2020
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28
                                                                        -2-

                            ORDER GRANTING GROOM’S MOTION TO EXTEND DISCOVERY AND DISPOSITIVE MOTION
                            DEADLINES             Case No. 2:19-CV-00177-MCE-AC
